Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 1 of 17




            Appendix A
                Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 2 of 17
                                           NATHANIEL POLISH, Ph.D.
                                          Daedalus Technology Group, Inc.
                                                135 West 26 Street
                                                              th




                                               New York, NY 10001
                                                   (212) 684-3890

    business
  experience
1980-present      President
                  Daedalus Technology Group, Inc. successor to NPS ASSOCIATES                      NEW YORK, NY
                  Co-founded computer consulting firm. Employs up to twenty people as needed.
      clients
    include:
                  Intellectual Property Consulting. Various anonymous clients.                        NEW YORK, NY
                  Consulting on patent valuation and strategy: Act as an advisor on technical and intellectual
                  property matters to various clients. Developed intellectual property for various companies. 2001-
                  present.

                  SpokenHub.                                                                         NEW YORK, NY
                  Predictive dialer deployment and operation: During the 2012 election cycle assembled and ran a
                  team of engineers to deploy, debug, and operate a large scale outbound calling server farm. This
                  server farm supported hundreds of agents and millions of minutes of calling. 2012.

                  Risk Solutions International.                                                      NEW YORK, NY
                  Risk management: Developed technology platform to allow for complex question and answer
                  sessions with airport managers. The results of the sessions then generated planning documents used
                  in risk management. Results were published as part of a Transportation Research Board research
                  program. 2011-2013.

                  Smart Systems/Specialty Acquirer.                                                 NEW YORK, NY
                  Advanced Transit fare collection: Founding member of board of directors. Advisor on technical
                  and intellectual property matters. Developed intellectual property for the company. The company
                  is engaged in the development and sale of advanced fare collection systems for mass transit using
                  RFID technologies. 2004-present.

                  Skywi.                                                                        FORT WORTH, TX
                  Wireless broadband: Founding board of directors member. Advisor on technical and intellectual
                  property matters. The company provides a variety of wireless broadband services to semi-rural
                  customers using mesh networks. 2004-2009.

                  Placecorp.                                                                           NEW YORK, NY
                  Wireless text messaging system: Designed and developed a very large scale, multi-platform text
                  messaging system. Acted as the lead technologist for a startup. In this capacity attended many
                  venture capitol meetings and developed all technical sections to the business plans. The system
                  integrated advanced Interactive Voice Response (IVR) with email, paging, and SMS messaging.
                  Oversaw and planned initial development of very small paging device to me manufactured in very
                  high volume. 2000-2001.

                  Marketboy.                                                                        NEW YORK, NY
                  Distributed market making system: Provided a range of services in the areas of product definition,
                  specification, and implementation strategy. Marketboy was a distributed system that allowed
                  prospective purchasers and vendors to make bid and ask offers for proposed transactions. 2000.

                  Savos.                                                                              NEW YORK, NY
                  Telephone to streaming audio bridge: Developed, designed and deployed an industrial strength
                  IVR system that allows users to access streaming media via their cell phones. The system supports
                  up to 96 streams on a single chassis. Developed web based content management system and
                  interface for customizable user preferences. 2000.
                Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 3 of 17

    Nathaniel Polish

                   deliverENow.                                                                         NEW YORK, NY
                   Online delivery system: Developed a proof of concept prototype of online delivery system. This
                   consisted of a stock clerk server written for Windows CE (Clio) with a CDPD network connection. It
                   demonstrated how purchase and delivery information would be sent to an in-store stock person who
                   prepares them for pickup by a member of the deliverENow courier network. Provided strategic
                   technical advice. Served on board of advisors. Wrote technical specification of business and logistical
                   components of the system. 2000.

                   Togglethis.                                                                         NEW YORK, NY
                   Animation distribtion system: Developed critical components of initial version of email-delivered
                   animation system. Components included MacroMedia Director Xtras as well as encryption
                   functions. Developed tools to distribute and manage Togglethis’s content, DTG built a custom
                   UNIX email list-server. This server allowed Toggle administrators to create groups, upload episodes,
                   and schedule the delivery of their content. Developed system architecture and language specification
                   for the next version of the IC Engine, which drives the characters. 1998-1999.

                   JuniorNet.                                                                             BOSTON, MA
                   Children’s on-line service: Designed, developed and lead the implementation of a large scale
                   network system for delivery of children’s entertainment and education content. Worked with the
                   president and other key players to fit a technology strategy to corporate goals. System is required to
                   serve from 200,000 to 1,000,000 subscribers and be supportable over three to five years. All project
                   goals met within a $1,000,000+ budget. 1997-2000.

                   One Click Charge.                                                                   NEW YORK, NY
                   Provide a wide range of consulting services starting with technology evaluation for the principal
                   investor. Provided services in the areas of product definition, team formation and implementation
                   strategy. Developed significant components of a substantial Internet micropayment and
                   authentication system. 1998-2000.

                   Swatch.                                                                       WEEHAWKEN, NJ
                   Ticketing system: Implemented a radio frequency identification (RFID) based system for providing
                   access to the 1998 Goodwill Games utilizing RFID tagged wristwatches. 1998-1999.

                   Instant Video Technologies, Inc./Burst.com                                   SAN FRANCISCO, CA
                   Burstware --. Designed and developed a series of products to deliver digital video and audio
                   materials over wide-area internet using consumer grade computers. Products were designed to fit
                   within the client’s existing patent portfolio. 1995-1997.
                   Technical evaluation --. Provided technology strategy and evaluation services and acted as
                   Technology Director. 1995-1997.

                   Assurenet.                                                                         BETHESDA, MD
                   Internet Insurance system --. Designed and developed a system for utilization of the Internet for the
                   distribution and control of insurance agent support software. System can handle tens of thousands
                   of simultaneous users. Member of Board of Directors. 1995-2002.

                   New Zealand Antarctic Project (NZAP) and US Antarctic Program (USAP).                ANTARCTICA
                   Penguin Weighbridge – Designed, developed, and deployed system for tracking the comings and
                   goings, weights, and Ids of Adelie penguins in their natural environment on three colonies on Ross
                   Island, Antarctica. Systems run continuously for months in adverse conditions. 1994-present.

                   Electronic Digital Documents, Inc.                                                   NEW YORK, NY
                   Check Image Compression system --. 1995-1999.

                   American Veterinary Identification Devices, Inc.                                      NORCO, CA
                   AVID reader -- Designed and developed digital computer components of radio frequency
                   identification system. Work involved imbedded microcontrollers and real-time digital signal




                                                                                                                            2
                   Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 4 of 17

    Nathaniel Polish
                   processing in very noisy environment. Designed communications protocols including encryption
                   and error checking schemes. Product in high volume (50,000 unit) production. 1988-1995.

                     Bannon & Co.                                                                 BEVERLY HILLS, CA
                     Financial models -- Developed detailed financial model of business with 49 separate operating
                     entities in six separate operating companies under two holding companies. Models included
                     projections and actuals on a quarterly basis over ten years. 1993.
                     Technology valuation -- Provided technology evaluation and valuation services for private
                     placement memoranda for technology companies. 1993.

                     Amprobe Instrument, Inc.                                                       LONG ISLAND, NY
                     REMCON tester -- Designed and implemented product life-cycle test fixture for a new and
                     innovative solid state switch. Test fixture used by Underwriters Labs for approval. 1988.

                     Personal Computer Card Corporation                                             NEW YORK, NY
                     Smart Cards -- Designed smart card reader/writer system. Performed general design and
                     component selection and wrote software for smart card communications. System design
                     implemented in commercial product. 1987.

                     The Dun & Bradstreet Corporation                                                     NEW YORK, NY
                     Voice editing systems -- Designed and built all parts of four generations of interactive voice editing
                     systems. Editing systems produce output used in extensive, high quality speech synthesis system
                     that is part of larger information delivery system. The systems are built on networks of computers
                     in a variety of programming languages and systems. The system involved interactive user
                     interfaces, screen windows, signal processing, and voice file systems. 1982-1991.

       1997-2001     Co-Founder, Director and CTO
                     I-RECALL, INC.                                                                      NEW YORK, NY

       1996-1999     Co-Founder, Director, CTO & Principal Product Designer
                     SOLILOQUY, INC.                                                                     NEW YORK, NY
                     Natural language interfaces to databases: Co-founded in 1996 a company to provide next
                     generation interfaces to structured databases. Developed prototype system using speech recognition
                     and speech synthesis to provide access to music and ecommerce databases. Raised $1.5 million in
                     angel investments. Company has raised a total of $8 million through a variety of institutional and
                     individual investors. Hired replacement CTO and exited company in 1999.

       1991-1992     President & Principal Product Designer
                     SIMPLICITY COMPUTING, INC.                                                          NEW YORK, NY
                     Co-founded in 1991 a computer peripherals manufacturing company concentrating on portable
                     products with international mass-market appeal. Main product: Simplicity Portable Drive, an
                     IBMPC parallel port connected, portable disk storage system. Marketed domestically and in 25+
                     countries. Products marketed direct via telemarketers, trade shows, sales reps, and national
                     advertising. Products distributed through dealers, distributors and national catalog houses.
                     Company employed 10 people.
                        •Wrote business plan and raised $350,000 startup funding
                        •Established marketing plans
                        •Directed marketing of products in trade shows, national advertisements and focus groups
                        •Managed employees
                        •Designed hardware and software for products
                        •Supervised hardware & software implementation teams. First units shipped less than six months
                         from start of project.
                        •Supervised all aspects of manufacturing and testing process. Contracted with four
                         manufacturing facilities and many suppliers for production.
                        •Supervised and established call-in customer support services

       1989-1999     President & CEO
                     MEASUREMENT & CONTROL PRODUCTS, INC.                                                NEW YORK, NY


                                                                                                                             3
                 Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 5 of 17

    Nathaniel Polish
                   Founded in August 1989 an electronic products development company. M&CP designs, develops,
                   markets and sells its own products through retail, wholesale and catalog channels domestically and
                   abroad. All manufacturing is contracted. Company was profitable in its first year of operation.
                   Flagship product:
                   BitView -- Hand held RS-232 data communications diagnostic monitor. Invented, developed and
                   produced hardware and software. Developed and oversaw implementation of marketing strategies,
                   budgets, and business plans. Product currently in third production run.




                                                                                                                       4
                   Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 6 of 17

    Nathaniel Polish

    education
       1980-1993     COLUMBIA UNIVERSITY                                                                     NEW YORK, NY
                     Ph.D. in Computer Science, May 1993,
                     Thesis: Mixed Distance Measures for the Optimization of Concatenative Vocabularies in Speech Synthesis.
                     MPhil in Computer Science, December 1989.
                     MS in Computer Science, December 1987.
                     BA in Physics, Columbia College, May 1984.
        teaching
       positions
            1997     COLUMBIA UNIVERSITY                                                                        NEW YORK, NY
                     Adjunct Professor, Computer Science.
                     Advanced undergraduate course: Artificial Intelligence.

            1989     COLUMBIA UNIVERSITY                                                               NEW YORK, NY
                     Graduate Lecturer, Computer Science.
                     Advanced undergraduate course: Software Design. Taught 68 advanced undergraduates. Supervised
                     two teaching assistants. Students implemented full spreadsheet application under UNIX.

       1984-1985     CITY UNIVERSITY OF NEW YORK                                                                NEW YORK, NY
                     Adjunct Professor, Experimental Psychology.
                     Graduate-level course: Computer Methods in Experimental Psychology.
    publications
     and patents
            2010     Michael L. Beigel, Nathaniel Polish, Steven R. Frank, and Robert E. Malm. Electronic Identification
                     System with Improved Sensitivity. United States Patent 7,737,821B2. June 15, 2010.

           2009      Silbernagl, Martin and Polish, Nathaniel. Learning Fare Collection System for Mass Transit. United States
                     Patent 7,568,617. August 4, 2009.

           2009      Silbernagl, Martin and Polish, Nathaniel. Learning Fare Collection System for Mass Transit. United States
                     Patent 7,566,003. July 28, 2009.

           2002      Beigel, Michael L.; Polish, Nathaniel; Frank, Steven R.;Malm, Robert E. Electronic identification system with
                     improved sensitivity. United States Patent 6,472,975. October 29, 2002.

           2002      Nathaniel Polish. Bilateral speech system. Speech dialogs for database access. United States Patent
                     6,430,531. August 6, 2002.

           1999      Nathaniel Polish. System and method for distributing and managing digital video information in a video
                     distribution network. United States Patent 5,963,202. October 5, 1999.

            1993     Michael L. Beigel, Nathaniel Polish and Robert E. Malm. Multi-Mode Identification System.
                     Fundamental RFID technology. United States Patent 5,235,326. August 10, 1993.

            1991     Nathaniel Polish. Mixed Distance Measures for Synthetic Speech Evaluation. In Proceedings of
                     ICASSP-91, Toronto, Canada, 1991.

            1988     Nathaniel Polish. A Distributed Signal Processing Facility for Speech Research. In Proceedings of
                     AVIOS88, San Francisco, CA. October 4-6 1988.

            1987     Nathaniel Polish. Mixed Distance Measures for Optimizing Concatenative Vocabularies for Speech
                     Synthesis: A Thesis Proposal. Columbia University Department of Computer Science technical
                     report number CUCS-310-87, 1987.

            1983     M. Morris, N. Polish, B. Zuckerman, and N. Kaifu. The Temperature of Molecular Gas in the Galactic
                     Center Region. The Astronomical Journal, 88(8):1228-1235, August 1983.



                                                                                                                                    5
                    Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 7 of 17

    Nathaniel Polish

        research
        interests     Computer Speech, Distributed Systems, Interactive Environments.
                      Software Engineering, Systems Engineering, Technology Policy.
                      Knowledge-Based Approaches to Signal Processing.
                      Computational Physics, Non-Linear Dynamics.

    professional
        societies     International Society for Electrical and Electronics Engineers (IEEE),
                      Association of Computing Machinery (ACM),
                      American Association for the Advancement of Science (AAAS).

            other
        interests     Foreign Policy, Political Science, Long Distance Bicycling, United States Space Program.

           grants     AT&T Special Projects Grant of $25,000 for synthetic speech, 1986.

                      Financial support for Ph.D. work was provided by the New York State Science and
                      Technology Foundation Center for Advanced Technology in Computers and
                      Information Systems at Columbia University.

                      Santa Fe Institute Complex Systems Summer School, 2003. Month-long workshop in
                      agent-based models, non-linear systems, and complexity.

    1982-present      Technology development projects
                      Some technology development projects have included:
                      Wildlife Tracking Systems -- Implemented a remote monitoring system to track and weigh Adelie
                         penguins on Ross Island, Antarctica. System was debugged on-site and made to function in
                         adverse environmental circumstances. 1994-1997.
                      Internet Systems -- Implemented a LINUX Internet server with FTP and gopher services. Installed
                         and Internet client for IBM/PC platform. 1994-1995.
                      Image Compression Technology -- Developed proof-of-concept system for a system to compress
                         images of checks to very small file size. 1994.
                      Biomedical Systems -- Implemented a large biomedical system used in patient diagnostics.
                         Provided all necessary materials for Food and Drug Administration compliance. 1992-1993.
                      Synthetic Speech Systems -- Implemented and supported several generations of synthetic speech
                         systems for commercial as well as research purposes. 1985-1999.
                      Graphics -- Developed high-speed drivers for several graphical devices and evaluated their
                         applicability for interactive uses. Devices included: Vectrix, RAMTEK, Apple Lisa, and IBM
                         Enhanced Graphic Adapter. 1983-1987.
                      Voice Boards -- Specified function requirements for several generations of high quality voice boards
                         for Q-bus (PDP-11), Apple, MultiBus, and IBMPC bus. Developed high-speed drivers for each of
                         the boards. 1982-1986.
                      Video Disk and Touch Screens -- Developed experimental interactive system utilizing computer
                         controlled video disks and touch screens. 1982.

    1994-present      Intellectual property projects
                      A separate document detailing intellectual property projects is available on request.

            tools     Languages commonly used:
                         Pascal 1980-1988
                         C 1985-present.
                         Other languages used: C++, Lisp, Java, and FORTRAN.
                      Assembler:
                         Intel 8048, 8051, 8088-pentium
                         Motorola 680xx (on Sun workstations)
                         TI 320xx signal processors
                         Zilog Z8, Z80


                                                                                                                        6
                   Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 8 of 17

    Nathaniel Polish
                   Protocols include:
                       TCP/IP, UDP, RPC and NFS
                   Operating systems commonly used: UNIX, MSDOS, Windows and p-system.
                   In circuit emulators.
                   Database tools.

         contact
    information      Fax: (212)684-3875
                     Internet: polish@dtgroup.com
                     Office: (212)684-3890

                     Academic and business references available upon request.

                                                                                         November 2014.




                                                                                                    7
                                       Nathaniel Polish, Ph.D. ♦ Daedalus Technology Group, Inc. ♦ polish@dtgroup.com
                                    Summary of Experience in Intellectual Property Matters, as of February 2016

  Date                       Case and Jurisdiction                                    Work Product                         Counsel, Nature of Case and Additional Notes

05/2015-   Chestnut Hill Sound, Inc. v. Apple Inc.                           Declaration in support of Apple’s      Retained by Desmarais, LLP (contact: Alan Kellman)
present    Case No.15-cv-261 (D. Del.)                                       opposition to preliminary              representing Apple Inc.
           In The United States District Court for the District of           injunction                             This is a patent matter involving control of multimedia streams
           Delaware                                                                                                 in home entertainment networks.
04/2015-   Mobile Telecommunications Technologies, LLC v.                    Expert report on non-                  Retained by McDermott Will & Emery (contact: Leigh
Present    BlackBerry Corporation                                            infringement and invalidity;           Martinson) representing BlackBerry.
           Case No. 3:12-cv-01652-M (N.D. Tex.)                              deposition                             I am handling invalidity as well as non-infringement. This is a
           In the United States District Court for the Northern District                                            patent case involving a number of issues related to smartphones
           of Texas Dallas Division                                                                                 and messaging.
03/2015-   WAG Acquisition LLC v. Gattyan S.a.r.l. et al                     Declarations in four IPRs;             Retained by Baker & McKenzie LLP (contacts: Kevin O’Brien
present    Case No. 2:14-cv-2832-ES-JAD (D. N.J.)                            deposition                             and Matt Dushek) representing the defendants.
           In the United States District Court District of New Jersey                                               This is a patent matter involving streaming media.
                                                                                                                    I submitted declarations in four IPRs in this case.
02/2015-   Comcast Cable Communications LLC, et al. v. Sprint                Expert report on invalidity.           Retained by McGuireWoods, LLP (contact: George J. Barry III)
present    Communications Company L.P. et al.,                                                                      representing Sprint Inc.
           Case No. 2:12-cv-0859 (E.D. Pa)                                                                          This is a patent matter involving the architecture of messaging
                                                                                                                    servers in a cell phone network.
12/2014-   Enterprise Systems Technologies S.a.r.l. v. Apple Inc.            Declaration submitted for IPR          Retained by Ropes & Gray, LLP (contact: Stefan Geirhofer)
05/2015    C.A. No. 1:14-cv-00765-UNA                                                                               representing Apple Inc.
           In the United States District Court for the District of                                                  This was a patent matter involving a district court case, an ITC
           Delaware                                                                                                 case and an IPR. The technology mobile messaging.
                                                                                                                    This case settled.
                                                                                                                                                                                       Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 9 of 17




                                                                                           
February 2016                                      Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                   page 1
11/2014-   Solocron Media, LLC v. Verizon Communications Inc., et           Expert report on invalidity            Retained by Wiley Rein, LLP (contact: Scott Felder)
04/2015    al                                                                                                      representing Verizon.
           Case No. 2:13-cv-1059 (E.D. Tex.)                                                                       This was a patent matter. I prepared a report on invalidity and
           In the United States District Court Eastern District of Texas                                           assisted with a report on non-infringement.
           Marshall Division                                                                                       This case terminated favorably for Verizon before I was
                                                                                                                   deposed.
10/2014-   RecogniCorp, LLC v. Nintendo Co. Ltd. Et al                                                             Retained by Orrick, Herrington & Sutcliffe LLP (Contact: Doc
02/2015    Case No. 2:12-cv-01873-RAJ                                                                              Daybell) representing Nintendo Co. Ltd.
           In the U.S. District Court Western District of Washington
07/2014-   Aylus Networks, Inc. v. Apple Inc.                               Declarations in support of claim       Retained by DLA Piper (contact: Mark Fowler) representing
01/2016    Case No: 3:13-cv-04700-EMC. In the United States District        construction as well as summary        Apple, Inc.
           Court Northern District of California San Francisco              judgment; expert reports on non-       I was handling non-infringement as well as invalidity. This was
           Division                                                         infringement and invalidity;           a patent matter involving control of multimedia streams in home
                                                                            deposition                             entertainment networks.
                                                                                                                   This case was dismissed on summary judgment favorable to
                                                                                                                   Apple.
05/2014-   Jobdiva, Inc. v. Monster Worldwide, Inc.                         Declaration on infringement;           Retained by Kirkland and Ellis (contact: James Marina)
10/2014    Case no: 13 Civ. 8229(KBF) In the United States                  deposition                             representing Jobdiva.
           District Court for the Southern District of New York                                                    This was a patent matter involving methods of search and
                                                                                                                   display of resumes. I offered a declaration that was most of an
                                                                                                                   expert report.
                                                                                                                   This case settled.
12/2013-   Straight Path IP Group, Inc., v. LG Electronics, Inc. et.al      Expert report on non-                  Retained by Finnegan (contact: Aidan Skoyles) representing LG
06/2014    C.A. No. 1:13-cv-00933                                           infringement; deposition               Electronics, Inc.
           Investigation No. 337-TA-892                                                                            This was a patent matter regarding smart televisions.
                                                                                                                   This case has been stayed.
11/2013-   Glaxosmithkline, LLC. v. Genentech, Inc.                         Expert report on an evidentiary        Retained by Desmarais (contact: Xiao Li) representing GSK. I
12/2013    Case No: 10-799-GMS. In the United States District               matter; deposition                     offered opinions regarding the quality of certain metadata
           Court for the District of Delaware.                                                                     information associated with several files at issue in the case.
09/2013-   Profectus Technology LLC, v. Huawei Technologies Co.             Expert report on non-                  Retained by Baker Botts (contact: Tammy Pennington)
09/2014    LTD, et al.                                                      infringement                           representing Dell.
           Case No. 6:11-cv-00474. In the United States District Court                                             This patent matter dealt with technologies used in electronic
           for the Eastern District of Texas Tyler Division                                                        picture frames.
                                                                                                                   This case settled.
09/2013-   Black Hills Media v. Samsung, LGE et al. Certain Digital         Expert report on non-                  Retained by Finnegan (contact: Houtan Esfahani) representing
03/2014    Media Devices, including Televisions, Blu-Ray Disc               infringement; deposition;              LGE.
           Players, Home Theater Systems, Tablets and Mobile                testimony at hearing                   This patent matter dealt with technologies used by one device to
                                                                                                                                                                                      Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 10 of 17




           Phones, Components Thereof and Associated Software.                                                     direct another device to obtain and render media from a third
           United States International Trade Commission                                                            device.
           Investigation No. 337-TA-882.                                                                           The hearing has concluded.

                                                                                          
February 2016                                     Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                    page 2
06/2013-   OpenText S.A. v. Alfresco Software LTD; Alfresco                  Expert reports on infringement         Retained by Cooley, LLP (contact: Frank Pietrantonio)
02/2015    Software, Inc.; and Carahsoft Technology Corporation.             and validity; depositions; tech        representing OpenText
           Case No. 2:13CV320AWA/LRL.                                        tutorial                               My patents were dropped from trial.
           In the United States District Court for the Eastern District of
           Virginia.
05/2013-   Hartford Fire Insurance Company v. Progressive                    Expert report on claim                 Retained by Baker Botts (contact: Robert Scheinfeld)
present    Corporation and Progressive Casualty Insurance Company.           construction; deposition               representing Hartford.
           Case No. 1:12- cv-02444.                                                                                 I am handling both infringement as well as validity.
           In the United States District Court for the Northern District
           of Ohio Eastern Division.
10/2012-   MobileMedia Ideas, LLC. v. HTC Corporation and HTC                Expert reports; deposition             Retained by Desmarais, LLC (contact: Alan Kellman)
present    America, Inc.                                                                                            representing MMI.
           In the United States District Court for the Eastern District of                                          This is a patent dispute involving user interfaces to cell phones.
           Texas, Marshall Division.                                                                                I am handling both infringement and validity.
10/2012-   Nokia Corporation, Nokia Inc., and Intellisync Corp               Expert reports, depositions;           Retained by Desmarais, LLC (contact: Alan Kellman)
04/2014    v. HTC. Certain Electronic Devices, Including Mobile              testimony at hearing                   representing Nokia.
           Phones and Tablet Computers, and Components Thereof.                                                     This was a patent dispute involving user interfaces to cell
           United States International Trade Commission Investigation                                               phones. I handled both infringement and validity.
           No. 337-TA-847.                                                                                          My patent was dropped from the case during the hearing.
09/2012-   Intellectual Ventures I LLC et al. v. AT&T Mobility LLC et                                               Retained by Baker Botts (contact: Robert Maier) representing
present    al.                                                                                                      AT&T Mobility LLC.
           Civil Action No. 12-CV-193-LPS (D.Del.)
08/2012-   Potter Voice Technologies, LLC, v. Apple Inc et al.               Declaration in support of              Retained by Cooley, LLP (contact: Timothy Teter) representing
10/2015    CV 1:12-cv-01096-REB-CBS                                          summary judgment; expert               Apple Inc.
           In The United States District Court for the District of           reports                                This was a patent dispute involving Natural Language
           Colorado.                                                                                                Processing on smartphones. I handled both infringement and
                                                                                                                    validity.
                                                                                                                    This case was favorably dismissed on summary judgment.
08/2012-   OpenTV, Inc. v. Netflix Inc.                                      Declaration regarding a motion         Retained by Kirkland & Ellis, LLP (contact: Matthew Topic)
10/2014    Case No. 3:14-cv-01525                                            for summary judgment                   representing OpenTV.
           In the United States District Court for the District of                                                  I submitted a declaration in opposition to a motion for summary
           Delaware                                                                                                 judgment regarding section 101 issues.
08/2012-   J2 Global Communications, Inc. v. EasyLink Services                                                      Retained by Perkins Coie, LLP (contact: Timothy Carroll)
12/2012    International Corp.                                                                                      representing EasyLink Corp.
           Case No. 09-4189-DDP (AJWx)                                                                              I handled both infringement and validity. This was a patent
           In The United States District Court Central District of                                                  dispute regarding enterprise fax and messaging systems.
           California Western Division.
                                                                                                                                                                                         Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 11 of 17




06/2012-   EasyWeb Innovations, LLC v. Twitter, Inc.                         Expert reports; deposition             Retained by Desmarais, LLC (contact: Alan Kellman)
present    Civil Action No CV 11-4550-JFB-WDW.                                                                      representing EasyWeb.
           In The United States District Court for the Eastern District                                             This is a patent dispute involving messaging technologies.
           of New York.                                                                                             I am handling both infringement and validity.
                                                                                           
February 2016                                      Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                      page 3
06/2012    Cisco                                                            Declaration                            Retained by Haynes and Boone, LLP (contact: Andrew Ehmke)
                                                                                                                   representing Cisco.
                                                                                                                   This was an IPR case and I submitted a declaration in the
                                                                                                                   matter.
02/2012-   Emblaze LTD v. Apple Inc.                                        Markman tutorial; Expert report        Retained by Greenberg Traurig, LLP (contact: James DeCarlo)
06/2014    Case No 4:11-CV-01079 SBA.                                       on non-infringement; tech              representing Apple, Inc. The case was ultimately tried by DLA
           In The United States District Court for the Northern District    tutorial; testimony at trial           Piper (contact: Mark Fowler).
           of California.                                                                                          This was a patent dispute. The case involved technology for
                                                                                                                   distribution of multimedia over the Internet.
                                                                                                                   The trial concluded with the jury finding no infringement.
12/2011-   Apple Inc. v. Samsung Electronics Co, LTD.                       Expert declaration; deposition         Retained by Gibson Dunn, LLP (contact: Joshua Furman)
present    Case No. CV12-00630                                                                                     representing Apple, Inc.
           In The United States District Court for the Northern District                                           This is a patent dispute involving multi-database search on a
           of California San Jose Division.                                                                        mobile device. I am handling both infringement and validity.
                                                                                                                   We received a pre-trial injunction on the products in question.
12/2011-   NorthMobile Tech, LLC v. Simon Property Group, Inc.              Expert report; declarations            Retained by Perkins Coie (contact: Timothy Carroll)
08/2012    Case No. 3:11-cv-287                                                                                    representing Simon Property Group.
           In The United States District Court Western District of                                                 This was a patent dispute involving a location based marketing
           Wisconsin.                                                                                              application on smartphones. I am handling both infringement
                                                                                                                   and validity.
                                                                                                                   We prevailed pre-trial.
11/2011-   Oasis Research, LLC v. ADrive LLC, Et al.                        Expert reports; deposition             Retained by Desmarais, LLP (contact: Alan Kellman)
09/2015    Case No. 4:10-CV-435-MHS-ALM                                                                            representing Oasis Research LLC.
           In The United States District Court for the Eastern District                                            I am handling both infringement and validity.
           of Texas Sherman Division.                                                                              This is a patent dispute regarding on line backup and storage.
                                                                                                                   This case settled.
08/2011-   Apple Inc and Next Software, Inc. v. Motorola, Inc. and          Expert reports                         Retained by Weil, Gotshal & Manges, LLP (contacts: Kevin
06/2014    Motorola Mobility, Inc.                                                                                 Kudlac and Elizabeth Weiswasser) representing Apple, Inc.
           Case No. 10-CV-662(BBC)                                                                                 This was a patent dispute. The case involved technology for the
           In The United States District Court for The Western District                                            interface of DSPs in cell phones. I handled both infringement as
           of Wisconsin                                                                                            well as validity.
                                                                                                                   This case was dismissed pre-trial by Judge Posner.
06/2011-   Creative Kingdoms, LLC and Medici Portfolio LLC v.               Expert report; deposition;             Retained by Cooley LLP (contacts: Tim Teter and Matthew
02/2012    Nintendo Co. Ltd. Certain video game systems and                 testimony at hearing                   Brigham) representing Nintendo Co. Ltd.
           Wireless controllers and Components thereof.                                                            This was a patent dispute. The case involved technology used in
           In The United States International Trade Commission                                                     wireless and motion sensing controllers. I handled invalidity.
           Investigation No.337-TA-770                                                                             We prevailed at the hearing.
                                                                                                                                                                                      Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 12 of 17




                                                                                          
February 2016                                     Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                   page 4
02/2011-   WiAv Solutions LLC v. Motorola Mobility, Inc,                     Expert report; deposition              Retained by Finnegan, Henderson, Farabow, Garrett & Dunner,
11/2011    Nokia Corp., Nokia, Inc, Sony Ericsson Mobile                                                            LLP (contacts: Kenie Ho and Christopher Schultz) representing
           Civil Action No: 3:09-cv-447-LO.                                                                         WiAv Solutions LLC.
           In The United States District Court for The Eastern District                                             This was a patent dispute. The case involved technology for
           of Virginia                                                                                              speech codecs used in GSM cell phones. I handled the
                                                                                                                    infringement side of the case.
                                                                                                                    This case settled.
08/2010-   Apple Inc. v. Nokia Corporation and High Tech                     Expert reports; depositions;           Retained by Kirkland & Ellis LLP (contacts: Marc Sernel and
04/2011    Computer Corp. (HTC). Certain Personal Data and Mobile            testimony at hearing                   Eric Hayes) representing Apple Inc.
           Communications Devices and Related Software.                                                             This was a patent dispute. The case involved technology for the
           United States International Trade Commission Investigation                                               interface of DSPs in cell phones. I handled both infringement as
           No. 337-TA-710.                                                                                          well as validity.
07/2010-   ACQIS LLC v. Appro International, Inc., ClearCube                 Expert report on invalidity and        Retained by Covington & Burling LLP (contact: Chris
11/2010    Technology, Inc., Dell Inc., Fujitsu Computer Systems             non-infringement                       Martiniak) representing Hewlett Packard.
           Corp., Hitachi America, Ltd., Hewlett-Packard Co.,                                                       This was a patent matter involving computer blade servers.
           International Business Machines Corp., NEC Corp. of                                                      The case settled.
           America, NEX Computers, Inc., Sun Microsystems, Inc. and
           Super Micro Computer, Inc.
           Case No. 6:06-cv-00148
           In the United States District Court for the Eastern District of
           Texas
04/2010-   Illinois Computer Research LLC v. Harpo Productions,              Expert report; deposition              Retained by Jackson Walker L.L.P. (contacts: Michael Locklar
06/2010    Inc. et al                                                                                               and Charles Babcock) representing Harpo Productions, Inc.
           Case Number: 1:2008cv07322                                                                               This was a patent dispute. The case involved technology for
           In The United States District Court for The Northern                                                     display of books on a website.
           District of Illinois Eastern Division                                                                    This case settled.
02/2010-   Motorola Inc. v. Research Motion Limited et al                    Expert report                          Retained by Ropes & Gray (contacts: Paul M. Schoenhard and
06/2010    Certain wireless communication server system software,                                                   Steven Pepe) representing Motorola, Inc.
           wireless handheld devices and battery packs.                                                             This was a patent dispute. The case involved technology used in
           United States International Trade Commission Investigation                                               pagers and cell phones as well as their servers.
           No. 337-TA-706                                                                                           This case settled.
08/2009-   Balthaser Online, Inc. v. Network Solutions, LLC.                 Expert report                          Retained by Dickstein Shaprio, LLP (contacts: Alfred R.
10/2010    Civil Action No. 2:08-cv-430                                                                             Fabricant and Lawrence C. Drucker) representing Balthaser
           In The United States District Court Eastern District of                                                  Online, Inc.
           Texas Marshall Division                                                                                  This was a patent dispute. The case involved technology for the
                                                                                                                    display of rich media applications on a web site.
                                                                                                                    This case settled.
                                                                                                                                                                                       Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 13 of 17




                                                                                           
February 2016                                      Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                    page 5
05/2009-   Nuance Communications Inc. et al v. Tellme Networks Inc.          Expert report                          Retained by McKool Smith (contacts: Luke F. McLeroy)
05/2010    Case Number: 1:2006cv00105                                                                               representing Nuance Communications.
           In The United States District Court for The District of                                                  This was a patent dispute. The technology involved techniques
           Delaware                                                                                                 for using speech recognition in telephone information systems.
                                                                                                                    This case ended in summary judgment for the defendant.
12/2008-   TruePosition Inc. v. Andrew Corp, C.A.                            Declaration; expert report             Retained by Kirkland & Ellis, LLP (contact: Avinash Lele)
12/2009    Case No. 05-0747-SLR (D. Del)                                                                            representing Andrew Corp, C.A.
           U.S. District Court for the District of Delaware                                                         Patent infringement case concerning technology for determining
                                                                                                                    location of a cell phone using information from several cell
                                                                                                                    phone towers.
                                                                                                                    I provided an analysis of a workaround approach.
10/2008-   RealTime Data LLC. v. Packeteer, Inc.                             Expert report, depositions, trial      Retained by Ropes & Gray, LLP (contact: Anthony Pastor)
01/2010    Case No. 6:2008cv00144                                            prep                                   representing RealTime Data, LLC.
           U.S. District Court for the Eastern District of Texas                                                    Patent infringement case concerning data compression, storage,
                                                                                                                    and transmission.
                                                                                                                    This case settled on first day of trial.
10/2008-   Thomson Reuters (Scientific) Inc. v. David A. Von Moll,           Expert report                          Retained by Edwards Angell Palmer & Dodge LLP(contacts:
09/2009    Comptroller of the Commonwealth of Virginia and George                                                   Glenn Pudelka and Barry Kramer) representing Thomas Reuters
           Mason University                                                                                         (Scientific) Inc. Contracts dispute centered around allegations of
           Civil Action No. CL2008-17114                                                                            reverse engineering of software.
           Circuit Court of Fairfax County Virginia                                                                 This case ended in summary judgment.
04/2008-   International Business Machines Corporation v. Asustek            Expert reports, declarations,          Retained by Cadwalader Wickersham & Taft LLP (contacts:
12/2008    Computer, Inc. Certain Computer Products, Computer                depositions, testimony at              John Moehringer and Christopher Hughes) representing IBM in
           Components and Products contain Same.                             hearing                                this matter.
           United States International Trade Commission Investigation                                               This was an US ITC investigation regarding infringement of a
           No. 337-TA-628                                                                                           number of IBM patents by computers produced and sold by
                                                                                                                    Asustek. The technology involved computer control of cooling
                                                                                                                    systems for computers.
                                                                                                                    I was involved with infringement as well as validity issues.
10/2007-   Lucent, Alcatel-Lucent, and Multimedia Patent Trust v.            Expert reports; depositions;           Retained by Kirkland & Ellis LLP (representing Lucent
05/2008    Microsoft                                                         testimony at trial                     Technologies) (contacts: Robert Appleby and John Desmarais)
           Case no. 06-CV- 0684-H (LAB)                                                                             and Baker Botts, LLP (representing Alcatel-Lucent).
           U.S. District Court for the Southern District of California                                              I advised on infringement as well as validity of U.S. Patents
                                                                                                                    5,838,319 and 5,977,971. Gave trial testimony regarding
                                                                                                                    invalidity of the ’971 patent: jury found the patent was invalid.
03/2000-   National Music Publishers’ Association et al. v. XM                                                      Retained by Gibson Dunn & Crutcher, LLP representing
01/2009    Satellite Radio Inc.                                                                                     National Music Publishers’ Association.
                                                                                                                                                                                         Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 14 of 17




           Civil Action 06-CV-3733(LAK)                                                                             Copyright dispute concerning the impact of various XM
           In The U.S. District Court for the Southern District of New                                              Satellite Radio products. I provided an analysis of source code
           York                                                                                                     and functionality of several XM devices.


                                                                                           
February 2016                                      Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                     page 6
06/2006-   Lucent v. Gateway, Microsoft, Dell                                Expert reports; depositions;           Retained by Kirkland & Ellis, LLP representing Lucent
02/2007    Case no. 02-CV-2060-B (LAB)                                       testimony at trial                     Technologies (contacts: Robert Appleby and John Desmarais).
           Case no. 03-CV-0699-B (LAB)                                                                              I worked on the infringement of Patents 5,341,457 and
           Case no. 03-CV-1108-B (LAB)                                                                              5,627,938 as well as validity of these patents. At trial, I testified
           U.S. District Court for the Southern District of California                                              to regarding infringement of the ‘457, ‘938 and ‘080 patents.
                                                                                                                    This matter concluded with a successful verdict and an award to
                                                                                                                    Lucent of $1.5 billion.
02/2006    Board of Regents of the University of Texas v. Benq               Markman Hearing Testimony;             Retained by Quinn Emanuel Urquhart Oliver & Hedges LLP
           America Corp et al.                                               Expert reports; deposition; tech       (contacts: Evette Pennypacker and Kevin Johnson) representing
           Civil Action No. A:05CA181                                        tutorial                               Benq America et al.
           U.S. District Court for the Western District of Texas                                                    Patent infringement. For a Markman (claim construction)
                                                                                                                    hearing, prepared and presented a technology tutorial and
                                                                                                                    testified before a special master. Prepared reports and gave
                                                                                                                    deposition regarding invalidity and inoperability technology in
                                                                                                                    the patent at issue. Claim construction hearing led to summary
                                                                                                                    judgment in Benq America’s favor.
 2006      Telefonaktiebolaget LM Ericsson et al. v. Samsung                 Expert reports and depositions         Retained by Kirkland & Ellis LLP (contacts: Bao Nguyen,
           Electronics Company Ltd.                                                                                 Adam Gill and Michael Pieja) representing Samsung in several
           Investigation No. 337-TA-577                                                                             patent infringement claims brought by Ericsson.
           U.S. International Trade Commission                                                                      Claims involved technologies for messaging, speech encoding,
                                                                                                                    and speech recording within various GSM cell phones.
                                                                                                                    This case settled just prior to hearing.
07/2005-   Encyclopedia Britannica Inc. v. Alpine                            Expert report; deposition              Retained by Baker Botts LLP (contact: David Wille)
02/2006    Electronics of America Inc. et al.                                                                       representing Encyclopedia Britannica, Inc.
           Civil Action No. 05-359                                                                                  Patent infringement. Prepared report on the definiteness of
           U.S. District Court for the Western District of Texas                                                    certain claim terms, and was deposed on this matter.
                                                                                                                    This case is ongoing but inactive.
05/2005-   Advanced Analytics Inc v. Citigroup Global Markets Inc.           Declarations and expert reports;       Retained by Cleary Gottlieb Steen & Hamilton LLP (contacts:
present    U.S. District Court for the Southern District of New York         deposition                             David Williams and Chris Moore) representing Citigroup
           Case No. 04 Civil 3531 (LTS)                                                                             Global Markets, Inc. Theft of trade secrets. I have been involved
                                                                                                                    in software analysis in this case. The case involved software
                                                                                                                    used to price complex financial instruments. Refuting the claims
                                                                                                                    required software analysis as well as statistical analysis of
                                                                                                                    certain elements of the systems involved.
                                                                                                                    This case pending.
05/2005-   Atronic International GMBH v. SAI Semi-specialists of             Expert report; deposition              Retained by Ford Marrin Esposito Witmeyer & Gleser, LLP
09/2005    America Inc.                                                                                             (contact: Edward M. Pinter) representing Atronic International.
                                                                                                                                                                                            Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 15 of 17




           Case No. 03-CV-4892 (TCP) (MLO)                                                                          Contracts dispute. I have acted primarily to rebut another
           U.S. District Court for the Eastern District of New York                                                 witness regarding what would have been reasonable behavior
                                                                                                                    for a customer of an electronic parts supplier.
                                                                                                                    This case settled.
                                                                                           
February 2016                                      Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                       page 7
02/2005-   Tivo Inc. v. Echostar Communications Corporation                  Expert report; deposition;             Retained by Morrison & Foerster (contact: Karl Kramer)
03/2006    Case No. 2-04cv01 DF                                              testimony at trial                     representing Echostar.
           U.S. District Court for the Eastern District of Texas                                                    This case involved digital video recorder (DVR) technology.
                                                                                                                    My work focused on the invalidity of the Tivo patent. I found
                                                                                                                    many pieces of prior art including complete systems that were
                                                                                                                    presented at trial. Tivo prevailed at trial. Most of the claims
                                                                                                                    were subsequently found invalid on re-exam.
                                                                                                                    This case has been the subject of many appeals.
12/2004-   Foundry Networks Inc. v. Lucent Technologies Inc.                 Expert reports                         Retained by Kirkland & Ellis LLP (contacts: Jenny Lee and
05/2006    Case No. 2:04-CV-40 (TJW) (E.D. Tex.)                                                                    Jeanne Heffernan) representing Lucent Technologies.
           U.S. District Court for the Eastern District of Texas                                                    I advised on infringement as well as validity of U.S. Patent
                                                                                                                    5,649,131. In addition to generating several reports, I supported
                                                                                                                    the drafting of motions and declarations.
                                                                                                                    This case settled shortly before trial.
07/2004-   Voice Capture Inc. v. Intel Corporation, Dialogic                 Expert report                          Retained by Gary Cary (contact: Edward Sikorsky) representing
01/2005    Corporation, and Nuance Communications, Inc.                                                             Intel Corporation.
           No. 4:04-cv-40340                                                                                        The case involved Voice Capture’s allegation of patent
           U.S. District Court for the Southern District of Iowa                                                    infringement by Intel in the area of interactive voice response
                                                                                                                    systems. In producing an invalidity report on the patent, I
                                                                                                                    analyzed the patent and prior art in great detail. I also provided
                                                                                                                    an expert report on invalidity and an analysis of a rebuttal
                                                                                                                    report.
                                                                                                                    The case settled.
05/2004-   Dolby Laboratories Inc. v. Lucent Technologies Inc.               Expert report                          Retained by Kirkland & Ellis, LLP (contact: Alan Kellman)
03/2005    U.S. District Court for the Northern District of California                                              representing Lucent Technologies.
           Case No. C 01-20709 JF (RS)                                                                              This case involved infringement of a number of Lucent’s
                                                                                                                    patents by Dolby’s AC3 codec.
                                                                                                                    The case settled.
03/2003    Agere Systems Inc. v. Broadcom Corporation                        Expert reports                         Retained by Kirkland & Ellis LLP (contacts: Bryan Hales and
           Civil Action No. 03-3138                                                                                 Edward Runyan).
           U.S. District Court for the Eastern District of Pennsylvania                                             The case involved Agere’s allegation of patent infringement by
                                                                                                                    Broadcom in the area of speech compression used in various
                                                                                                                    Broadcom telephone products. I analyzed the operation of a
                                                                                                                    speech codec used in digital telephones, worked with counsel
                                                                                                                    and other experts to prepare reports.
                                                                                                                    This case settled.
                                                                                                                                                                                         Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 16 of 17




                                                                                           
February 2016                                      Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                     page 8
10/2001    AT&T Corp., v. Microsoft Corporation                            Expert reports; deposition;            Retained by Cooley Godward Kronish LLP (contacts: Frank
           Civil Action No. 01 CV 4872 (WHP)                               testimony at trial                     Pietrantonio and Stephen Neal) representing AT&T.
           U.S. District Court for the Southern District of New York                                              The case involved AT&T’s allegation of patent infringement by
                                                                                                                  Microsoft in the area of speech compression. I analyzed the
                                                                                                                  operation of three speech codecs and worked with counsel and
                                                                                                                  other experts to prepare reports. I was deposed and gave
                                                                                                                  testimony at trial. After the presentation of our case, the matter
                                                                                                                  settled; details of the settlement are confidential.
                                                                                                                  Elements of this case reached the U.S. Supreme Court.
2000       Data System Analysis Inc. v. The Netplex Group Inc.,            Expert reports; deposition             Retained by Saul Ewing LLP (contact: Michael Lampert)
           Technology Development Systems Inc. and Xcellenet Inc.                                                 representing Netplex. Data Systems Analysis (DSA) brought
           Civil Action No. 97-4652 (JBS-RBK)                                                                     suit against Netplex in a contract matter regarding software
           U.S. District Court for the District of New Jersey                                                     claimed by both companies. I was retained to analyze the
                                                                                                                  disputed software and determine a method for computing
                                                                                                                  damages. My expert report found that “functionality” and
                                                                                                                  “effort required to create” were both better metrics than
                                                                                                                  “number of lines of software”, the measurement proposed by
                                                                                                                  DSA. I was deposed for several days in this case, provided
                                                                                                                  analysis of other expert reports and assisted in preparing counsel
                                                                                                                  for depositions.
                                                                                                                  This case settled.
01/1998-   System Management Arts Inc. (SMARTS) v. Avesta                  Expert reports; deposition             Initially retained by Kramer Levin Naftalis & Frankel, LLP
01/2001    Technologies Inc. and David Zager                                                                      (contact: Thomas H. Moreland) representing SMARTS. In early
           97 Civil 8101 (RWS)                                                                                    2000 SMARTS retained Proskauer Rose, LLP (contact: Kenneth
           U.S. District Court for the Southern District of New York                                              Rubenstein).
                                                                                                                  The case involved a SMARTS patent in the area of automatic
                                                                                                                  diagnostics of faults in communications networks. I analyzed an
                                                                                                                  Avesta system with similar claimed capabilities and produced
                                                                                                                  an expert report. I also gave deposition and participated
                                                                                                                  extensively in technological analysis and strategic discussions
                                                                                                                  of all aspects of the case.
                                                                                                                  This case settled.
1997       Knowledge Based Technologies Inc. v. International              Expert reports; deposition             Retained by Morris, Nichols, Arsht & Tunnell, LLP (contact:
           Business Machines Corp.                                                                                Karen Jacobs Louden) representing Knowledge Based
           Case No. 96-9461 (JSR)                                                                                 Technologies.
           U.S. District Court for the Southern District of New York                                              Contract dispute regarding the application of fuzzy logic
                                                                                                                  techniques. I generated an expert report that analyzed several
                                                                                                                                                                                       Case 6:20-cv-01083-ADA Document 34-2 Filed 08/16/21 Page 17 of 17




                                                                                                                  forms of fuzzy logic software to determine whether the software
                                                                                                                  was independently developed. I also was deposed in this case.
                                                                                                                  This case settled.


                                                                                         
February 2016                                    Nathaniel Polish, Ph.D. – Summary of Experience in Intellectual Property Matters                                     page 9
